Citation Nr: 1212350	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-45 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 with additional periods of unverified active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Naval Reserve subsequent to her period of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement to service connection for an acquired psychiatric disorder, as is reflected on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.  


REMAND

Unfortunately, a remand is required for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  In order to assist the Veteran in the development of her claim, the Board finds that additional development is warranted prior to issuing a decision in this matter.  

The Veteran originally sought service connection for PTSD.  In her May 2009 Notice of Disagreement she asserted that military sexual trauma and depression should also be considered in adjudicating her claim.  In her written submissions, and during her Board testimony, she has principally contended that she has PTSD because she was raped three times while on active duty.  In her May 2009 PTSD questionnaire, the Veteran explained in five handwritten pages that she was first assaulted by H., her boss in the service records department at North Island, California in approximately March 1982.  At the same time her then husband was away on sea duty.  She stated that she tried to tell her senior chief, but he blamed her.  She said that she asked for a transfer from the records department because H. subsequently made her life miserable.  She could not remember to which department she was transferred and did not disclose when that transfer occurred.  

The Veteran claimed that she was raped for the second time in approximately September 1983 by Chief G., a male friend whom she trusted and to whom she had confided her story of the first rape.  She said Chief G. raped her in her own apartment.  She also stated that Chief G. followed her back home after her discharge from service and that he is the father of her son.  

Subsequently, the Veteran worked what she termed "sick call" at an undisclosed base after she and her husband had separated.  She and her boss, a Sgt. T., decided to split expenses and share a two-bedroom apartment.  After a few months, in approximately January 1984, Sgt. T. came home drunk, busted down her locked bedroom door, and hit her.  The Veteran claimed that she reported this assault to one of her supervisors who said something to the effect that this type of behavior should be expected from those who cohabited together.  

She also claimed that she spoke with H. when it came time for her reenlistment, that she requested a transfer to Hawaii, but that H. told her there was a war going on and female personnel could not be transferred overseas.  

In her handwritten statement, the Veteran also stated that she kept these rapes a secret until approximately 2006 after realizing her relationships ended badly and that she did not like to be around people.  She also conceded that she was a poor historian regarding dates, but said that for years she had hidden these details from herself as well as from others.  

During her October 2011 Board hearing, the Veteran testified to two additional inservice stressors not associated with military sexual trauma.  The first apparently concerned fear for the safety and well-being of her then husband who was involved in several dangerous shipboard accidents.  The second concerned a car and motorcycle accident about two miles from her clinic.  She was an emergency medical technician at the time and after this accident she had to remove body parts of the dead young man who had ridden the motorcycle.  She testified that she still had nightmares about this incident.  (See transcript at pp. 3-4).  

Service treatment records are negative for any complaints of, or treatment for, any psychiatric disorder during the Veteran's period of active duty, although she noted on reports of medical history attached to both her enlistment and discharge examinations that she had experienced depression or excessive worry.  A November 1985 Naval Reserve treatment record also noted that her doctor had forbidden travel to Waco for Reserve duty because of complications related to her pregnancy.  

In order for a claim for service connection for PTSD to be successful, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a PTSD claim is based on in-service personal assault, such as this case, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5)(2011).  

Moreover, VA has implemented additional procedures in VA's M-21 Adjudication Procedure Manual to assist claimants who file claims based on military sexual trauma.  They were most recently amended in September 2009.  See M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17.  A review of the duty-to-assist correspondence sent to the Veteran in May 2008, July 2009, and September 2009 reveals that those steps have not been followed and that the Veteran was not specifically advised that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the inservice assault stressors.  Therefore, on remand the Veteran should be provided with a duty-to-assist letter which conforms to both the Veterans Claims Assistance Act of 2000 (VCAA) and the current amendment of VA's Adjudication Procedure Manual regarding claims based on military sexual trauma.  

Additionally, under 38 C.F.R. § 3.304(f)(5), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  The Board is indeed very mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  The Board notes that two friends of the Veteran submitted signed statements dated in September 2008 which detail the Veteran's apparently manic moodiness and temper.  

The RO issued a formal finding on the lack of information available to verify any of the Veteran's alleged inservice stressors in December 2008.  However, the Board notes that this formal finding predated the Veteran's submission of her PTSD questionnaire in May 2009 as well as her testimony concerning two additional inservice stressors during her Board hearing in October 2011.  

While the October 2009 Statement of the Case discussed the fact that the Veteran's testimony about her first rape was inconsistent with facts found in her service personnel file, and that her son was born after her discharge from active duty, the RO did not consider that the Veteran is an admittedly poor historian.  In addition, it appears there was no effort made to review inservice performance evaluations or to corroborate whether any of the three service members the Veteran claimed assaulted her also were her superiors and signed off on her service performance evaluations.  

The Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., a broken leg but not cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

While the Veteran has provided credible lay evidence of three sexual assaults during service, the Board notes that the RO has failed to confirm that the Veteran was ever assaulted in these incidents.  However, the Board also notes that the Veteran's service personnel records show a number of transfers, including a posting to San Diego that apparently lasted only from February 1, 1985 to June 20, 1985.  Another document indicates that in August 1985 a required transfer evaluation report was not submitted or received with a proper transfer directive.  In addition, post-service medical records show treatments and diagnoses for PTSD, depression, and anxiety.  In her numerous written submissions and Board testimony, the Veteran claims her mental impairment began in service after the rapes.  The Board finds, therefore, that the record contains evidence of behavior changes that may constitute credible evidence of the alleged inservice sexual assault stressors.  

In addition, during her Board hearing the Veteran introduced the two additional PTSD stressors noted above not linked to military sexual trauma.  The RO has not been given the opportunity to attempt to verify either one of these alleged inservice stressors.  

The Board further notes that in May 2007, the Veteran told a VA clinical social worker when she was seen for stress and depression that she had been feeling depressed for a long time.  In January 2008, the VA social worker noted that the Veteran was seen as a referral from her primary care provider for mood swings and depression and that other presenting problems included a dysfunctional relationship and family issues.  The VA social worker noted that the Veteran was mildly depressed.  In April 2008, a VA staff psychiatrist diagnosed PTSD military sexual trauma.  In October 2008, a VA nurse practitioner diagnosed PTSD military sexual trauma after noting that the Veteran did not describe the usual PTSD symptoms, such as hypervigilance or hyperarousal, but did prefer self-isolation.  

In December 2008, a VA physician diagnosed PTSD after the Veteran discussed continuing nightmares, anxiety, and her history of three inservice rapes.  In April 2009, a VA staff psychiatrist diagnosed a depressive disorder not otherwise specified and PTSD due to military sexual trauma.  In July 2009, this same VA staff psychiatrist provided an Axis I diagnosis of PTSD with depression, anxiety status post military sexual trauma and an Axis IV diagnosis of psychological stressors: military sexual trauma and resulting social/psychological problems.  The Board notes that these VA outpatient examinations lack, among other things, a good patient history.  

To date, VA has neither afforded the Veteran a formal VA mental examination nor solicited a medical opinion as to the onset and/or etiology of her asserted PTSD or any other acquired psychiatric disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he or she suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, on remand, the Veteran should be scheduled for an appropriate VA examination so as to ascertain whether she has PTSD that is etiologically related to the asserted inservice sexual assaults and, if not, whether she has any other acquired psychiatric disorder that is related to service.  

The RO/AMC also shall obtain and associate with the claims file all outstanding private and VA medical records related to the Veteran's claimed psychiatric disorders which are not already associated with the claims file.  Any additional records from VA's Central Texas Health Care System at Temple, as well as from the clinic at Brownwood, should be obtained before a VA examination is scheduled.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding her claim for an acquired psychiatric disorder, to include taking the steps identified in M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17 of the VA Adjudication Procedure Manual for developing claims for service connection for PTSD based on personal trauma, such as military sexual assaults.  

2.  The RO/AMC shall take appropriate steps to ensure that it has secured all of the Veteran's service personnel records, including all performance evaluations, and all of the Veteran's service treatment records, including all records associated with her service in the Naval Reserve, from the National Personnel Records Center, or from any other appropriate source as necessary to obtain complete records.  These records shall be associated with the claims file.  If there are no additional service personnel records or service treatment records, documentation used in making that determination shall be set forth in the claims file.  

3.  The RO/AMC shall contact the Veteran and her representative and ask them to specify all private and VA medical care providers who have treated her for any psychiatric disorder, including PTSD.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from VA's Central Texas Health Care System at Temple, as well as from the clinic at Brownwood, from July 2009 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

4.  Thereafter, after the development requested above has been completed, the RO/AMC shall schedule the Veteran for a VA psychiatric examination for further evidence as to the current nature and etiology of any psychiatric disorder found.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.  

(a)  If a disability manifested by PTSD is diagnosed, the VA psychologist or psychiatrist shall provide an opinion as to whether such is at least as likely as not (i.e., a 50 percent probability or greater) due to or aggravated by the Veteran's period of active service from October 1981 to October 1984.  In doing so, the examiner shall clearly identify the specific events which are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV.  

(b)  If a psychiatric disability other than PTSD is diagnosed, the examiner shall provide an opinion as to whether such is at least as likely as not (i.e., a 50 percent probability or greater) due to or aggravated by the Veteran's period of active service from October 1981 to October 1984.  

5.  Thereafter, when the development requested has been completed, the RO/AMC shall review the case on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


